DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
3.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Pat. No. 10747205. 
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Pat. No. 10747205 as follows:
Instant application:

21. An electronic tool for copying at least one setting from a first motorized mechanical tool to a second motorized mechanical tool, the first motorized mechanical tool having at least one key and a non-transitory memory for storing at least one setting configured to perform at least one mechanical task, the at least one setting for configuring the first motorized mechanical tool to perform the at least one mechanical task, wherein the at least one setting is selected and stored in the non-transitory memory by manual entry using the at least one key. the electronic tool comprising: 

a processor; and a non-transitory memory storing a program instructions executable by the processor, wherein the program instructions are configured, when executed by the processor, to: 

read the at least one setting from the first motorized mechanical tool configured to perform the at least one mechanical task, and 

copy the at least one setting to a second motorized mechanical tool.






22. The electronic tool as recited in claim 21, wherein the electronic tool comprises a port configured to communicatively couple the electronic tool to the first motorized mechanical tool and/or to the second motorized mechanical tool.

23. The electronic tool as recited in claim 22, further comprising a connector cable configured to communicatively couple the port to the first motorized mechanical tool and/or to the second motorized mechanical tool.


25.  The electronic tool as recited in claim 21, wherein the program of instructions is configured to, when executed by the processor, store the at least one setting in the memory after reading the at least one setting from the first motorized mechanical tool.

26.  The electronic tool as recited in claim 21, further comprising a user interface, wherein the program instructions are configured to, when executed by the processor, provide a read button and a write button on the user interface; wherein the read button is operable to initiate reading of the at least one setting from the first motorized mechanical tool; and wherein the write button is operable to initiate writing of the at least one setting to the second motorized mechanical tool.

27.  The electronic tool as recited in claim 26, wherein the program instructions are further configured to, when executed by the processor, provide a cancel button on the user interface; and wherein the cancel button is operable to terminate reading or writing of the at least one setting.

28.  The electronic tool at recited in claim 27, wherein the program instructions are further configured to, when executed by the processor, provide a reset button on the user interface, and wherein the reset button is operable to change the at least one setting on the first motorized mechanical tool and/or the second motorized mechanical tool to a respective previous setting.

29. An apparatus, comprising:
 a non-transitory computer readable storage medium readable by a processor and storing a program instructions executable on the processor to copy settings at least one setting from a first motorized mechanical tool configured to perform at least one mechanical task to at least one second motorized mechanical tool also configured to perform the at least one mechanical task, wherein the at least one setting is selected and stored in the first motorized mechanical tool by manual entry using at least one key on the first motorized mechanical tool, the program of instructions executable by the processor to: 

cause an electronic tool to read the at least one setting from the first motorized mechanical tool, the at least one setting for configuring the first motorized mechanical tool to perform the at least one mechanical task; and 

cause the electronic tool to copy the at least one setting to the at least one second motorized mechanical tool.

30. The apparatus as recited in claim 29, wherein the program of instructions is further executable by the processor to cause the electronic tool to store the at least one setting in a memory of the electronic tool after reading the at least one setting from the first motorized mechanical tool.

31. The apparatus as recited in claim 29, wherein the program of instructions is executable by the processor to cause the electronic tool to provide a plurality of user interface buttons on a user interface of the electronic tool, wherein the user interface buttons include at least a read button and a write button, the read button operable to cause the electronic tool to read the at least one setting from the first 

32. The apparatus as recited in claim 31, wherein the plurality of interface buttons further includes a cancel button, the cancel button operable to cause the electronic tool to cancel reading of the at least one setting from the first motorized mechanical tool and/or writing of the at least one setting to the at least one second motorized mechanical tool.

33. The apparatus as recited in claim 32, wherein the plurality of interface buttons further includes a reset button, the reset button operable to cause the electronic tool to change the at least one setting on the first motorized mechanical tool and/or the at least one second motorized mechanical tool to a respective previous setting.
34. The apparatus as recited in claim 29, wherein the electronic tool comprises a smart phone.

35. A method for copying settings at least one setting from a first motorized mechanical tool configured to perform at least one mechanical task to a second mechanical tool, wherein the at least one setting is selected and stored in the first motorized mechanical tool by manual entry using at least one key on the first motorized mechanical tool, the method comprising: 

interfacing with the first motorized mechanical tool and the second motorized mechanical tool via at least one of a wired or wireless interface; 

reading the at least one setting from the first motorized mechanical tool via the wired or wireless interface; and 

copying the at least one setting to the second mechanical tool via the wired or wireless interface; 

wherein the at least one setting configures the second motorized mechanical tool to perform at least one mechanical task.

36. The method as recited in claim 35, further comprising storing the at least one setting in a memory after reading the at least one setting from the first motorized mechanical tool via the wired or wireless interface.

37. The method as recited in claim 35, further comprising causing a user interface to display a plurality of user interface buttons, wherein the user interface buttons include at least a read button and a write button, the read button operable to cause the electronic tool to read the at least one setting from the first motorized mechanical tool and the write button is operable to cause the electronic tool to write the at least one setting to the second motorized mechanical tool.

38. The method as recited in claim 37, wherein the plurality of interface buttons further includes a cancel button, the cancel button operable to cause the electronic tool to cancel reading of the at least one setting from the first motorized mechanical tool and/or writing of the at least one setting to the second motorized mechanical tool.

39. The method as recited in claim 38, wherein the plurality of interface buttons further includes a reset button, the reset button operable to cause the electronic tool to change the at least one setting on the first motorized mechanical tool and/or the second motorized mechanical tool to a respective previous setting.

40. The method as recited in claim 39, wherein the user interface comprises the display of a smart phone.
Pat. No. 10747205.

1. A method for copying a plurality of settings from a first mechanical tool to a second mechanical tool, comprising: 

providing an electronic tool configured to interface with the first mechanical tool and the second mechanical tool; 

reading the plurality of settings from the first mechanical tool using the electronic tool, the first mechanical tool in the form of a precision fastening tool operative to drive fasteners at a speed and/or torque value, the settings related to a predefined speed and/or predefined torque value; and 

writing the plurality of settings to the second mechanical tool using the electronic tool; 

wherein the second mechanical tool is a precision fastening tool operative to drive fasteners at a speed and/or torque value based on the plurality of settings written to the second mechanical tool as a result of the writing the plurality of settings. 

2. The method of claim 1, further comprising: communicatively coupling the electronic tool to the first mechanical tool prior to reading the plurality of settings from the first mechanical tool; and communicatively coupling the electronic tool to the second mechanical tool prior to writing the plurality of settings to the second mechanical tool. 

3. The method of claim 1, wherein the electronic tool is a smart phone. 

4. The method of claim 1, further comprising storing the plurality of settings in the electronic tool after reading the plurality of settings from the first mechanical tool. 



6. The method of claim 5, wherein the graphical user interface further includes a cancel button operative, when engaged, to terminate the reading or the writing. 

7. The method of claim 5, wherein the graphical user interface further includes a reset button, wherein the reset button is operative, when engaged, to change the plurality of settings to factory settings. 

8. An electronic tool for copying a plurality of settings from a first mechanical tool to a second mechanical tool, the first mechanical tool and the second mechanical tool in the form of a precision fastening tool operative to drive fasteners at a speed and/or torque value, the electronic tool comprising: a smart device having a processor, and having a non-transitory memory storing program instructions executable on the processor, wherein the program instructions are configured, when executed on the processor, to: read the plurality of settings from the first mechanical tool, the plurality of settings including a predefined speed and/or predefined torque value which relate to the speed and/or torque value that the first mechanical tool can be driven; and write the plurality of settings to the second mechanical tool. 

9. The electronic tool of claim 8, wherein the electronic tool includes a port constructed for communicatively coupling to the electronic tool to the first mechanical tool and/or to the second mechanical tool. 

10. The electronic tool of claim 9, further comprising a connector cable constructed to communicatively couple the port to the first mechanical tool and/or to the second mechanical tool. 

11. The electronic tool of claim 8, wherein the first and second mechanical tools each have a first communications port, wherein the electronic tool includes a second communications port constructed for communicatively coupling to the electronic tool to the first mechanical tool and/or to the second mechanical tool via the first communications ports.

12. The electronic tool of claim 8, wherein the program instructions are configured to, when executed on the processor, store the plurality of settings in the memory after reading the plurality of settings from the first mechanical tool. 

13. The electronic tool of claim 8, wherein the electronic tool includes a graphical user interface, and wherein the program instructions are configured to, when executed on the processor, generate a read button and a write button on the graphical user interface; wherein the read button is operative to initiate reading the plurality of settings from the first mechanical tool; and wherein the write button is operative to initiate writing the plurality of settings to the second mechanical tool. 

14. The electronic tool of claim 13, wherein the program instructions are configured to, when executed on the processor, generate a cancel button on the graphical user interface; and wherein the cancel button is operative to terminate reading or writing of the plurality of settings when engaged. 



16. An apparatus, comprising: a non-transitory computer readable storage medium readable by a processor and storing program instructions executable on the processor to copy a plurality of settings from a first mechanical tool to a second mechanical tool using an electronic tool, including to: read the plurality of settings from the first mechanical tool using the electronic tool, the first mechanical tool in the form of a precision fastening tool operative to drive fasteners at a speed and/or torque value, the plurality of settings including a predefined speed and/or predefined torque value which relate to the speed and/or torque value that the first mechanical tool can be driven; and write the plurality of settings to the second mechanical tool using the electronic tool, the second mechanical tool in the form of a precision fastening tool operative to drive fasteners at a speed and/or torque value. 

17. The apparatus of claim 16, wherein the non-transitory computer readable storage medium stores program instructions executable on the processor to store the plurality of settings in the electronic tool after reading the plurality of settings from the first mechanical tool. 

18. The apparatus of claim 17, wherein the non-transitory computer readable storage medium stores program instructions executable on the processor to: generate a plurality of user interface buttons on a graphical user interface, wherein the buttons include a read button and a write button, wherein engagement of the read button is operative to said read the plurality of settings from the first mechanical tool; and wherein engagement of the write button is operative to said write the plurality of settings to the second mechanical tool. 

19. The apparatus of claim 18, wherein the plurality of buttons includes a cancel button, wherein engaging the cancel button is operative to cancel said read or said write. 

20. The apparatus of claim 18, wherein the plurality of buttons includes a reset button, wherein the reset button, when engaged, is operative to change the plurality of settings to factory settings for the first mechanical tool and/or for the second mechanical tool. 



Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki Tsutomu (JP 201993603 A) in view of Pineau, Laurent (EP 2866106 A1)
Considering claim 21, Iwasaki teaches an electronic tool for copying at least one setting from a first mechanical tool (2a) to a second mechanical tool (2b), the first mechanical tool having at least one key and a non-transitory memory for storing at least one setting configured to perform at least one task (storage unit, abstract), the at least one setting for configuring the first mechanical tool (2a) to perform the at least one task, wherein the at least one setting is selected and stored in the non-transitory memory by manual entry using the at least one key the electronic tool (abstract, pg.4, lines 6-7, input operation), comprising: 
a processor (microprocessor, pg.3, lines 28-35); and a non-transitory memory storing a program instructions executable by the processor, wherein the program instructions are configured, when executed by the processor (pg.3, lines 28-35), to: 
read at least one setting from the first mechanical tool configured to perform at least one task (Fig.1, pg.3, lines 28-35, a printer 2a and a printer 2b which have the same configuration. Hereinafter, the printers 2a and 2b will be collectively referred to as the printer 2. In the 
copy the at least one setting to a second mechanical tool (pg.3, lines 28-35, pg.6, lines 36-42, automatically perform a wireless connection between the printer 2a and the printer 2b on a one to-one basis until the cloning setting value file is transmitted from the printer 2a to the printer 2b and reflected on the printer 2b).
Iwasaki do not clearly teach motorized mechanical tool and mechanical task.
Peneau teaches motorized mechanical tool and mechanical task (pg.2, lines 5-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Peneau to Iwasaki to provide containing a table indexed by the identifiers of the tools and recording statistics of use of each tool, including the number of duplications. In this way, the user can manage a set of tools and know their respective uses. 
Considering claim 22, Iwasaki and Peneau further teach wherein the electronic tool comprises a port configured to communicatively couple the electronic tool to the first motorized mechanical tool and/or to the second motorized mechanical tool (Iwasaki: Abstract, Peneau: pg.4, lines 11-12, the wireless link for communicating between the device and the memory is of 
Considering claim 23, Iwasaki and Peneau further teach a connector cable configured to communicatively couple the port to the first motorized mechanical tool and/or to the second motorized mechanical tool (Iwasaki: Abstract, Peneau: pg.4, lines 11-12, the wireless link for communicating between the device and the memory is of the short-range radio (NFC) type. In this way, the communication between the tools and the duplicating device is facilitated and only tools in the environment close to the device are concerned, pg.6, lines 12-30).
Considering claim 24, Iwasaki and Peneau further teach wherein the first and second motorized mechanical tools each comprise a first communications port, and wherein the electronic tool comprises a second communications port configured to communicatively couple the electronic tool to the first motorized mechanical tool and/or to the second motorized mechanical tool via at least one of the first communications ports (Iwasaki: Abstract, Peneau: pg.4, lines 11-12, the wireless link for communicating between the device and the memory is of the short-range radio (NFC) type. In this way, the communication between the tools and the duplicating device is facilitated and only tools in the environment close to the device are concerned, pg.6, lines 12-30).
Considering claim 25, 30, 36, Iwasaki and Peneau further teach wherein the program of instructions is configured to, when executed by the processor, store the at least one setting in the memory after reading the at least one setting from the first motorized mechanical tool (Iwasaki: Abstract, Peneau: Fig.1-5, pg.3, lines 1-6, duplicating data readable from a memory 
Considering claim 26, 31, 37, Iwasaki and Peneau further teach sing a user interface, wherein the program instructions are configured to, when executed by the processor, provide a read button and a write button on the user interface; wherein the read button is operable to initiate reading of the at least one setting from the first motorized mechanical tool; and wherein the write button is operable to initiate writing of the at least one setting to the second motorized mechanical tool (Iwasaki: Abstract, Peneau: Fig.1-5, pg.3, lines 1-6, duplicating data readable from a memory integrated with a portable tool, the memory being accessible in reading and writing. by a wireless link with the device…a first tool containing in its memory usage, pg.6, lines 12-30, pg.7, lines 25-27, start duplicating by pressing a command button).
Considering claim 27, 32, 38, Iwasaki and Peneau further teach wherein the program instructions are further configured to, when executed by the processor, provide a cancel button on the user interface; and wherein the cancel button is operable to terminate reading or writing of the at least one setting (Iwasaki: Abstract, Peneau: Fig.1-5, pg.3, lines 1-6, duplicating data readable from a memory integrated with a portable tool…, pg.6, lines 12-30, pg.7, lines 25-27, start duplicating by pressing a command button).
Considering claim 28, 33, 39, Iwasaki and Peneau further teach wherein the program instructions are further configured to, when executed by the processor, provide a reset button on the user interface, and wherein the reset button is operable to change the at least one setting on the first motorized mechanical tool and/or the second motorized mechanical tool to a 
Considering claim 29, Iwasaki teaches an apparatus, comprising: 
a non-transitory computer readable storage medium readable by a processor and storing a program instructions executable on the processor to copy at least one settings from a first mechanical tool configured to perform at least one mechanical task to at least one second motorized mechanical tool also configured to perform the at least one task, wherein the at least one setting is selected and stored in the first mechanical tool by manual entry using at least one key on the first mechanical tool, the program of instructions executable by the processor (Fig.1, abstract, pg.3, lines 38-35) to: 
cause an electronic tool to read at least one setting from the first mechanical tool, the at least one setting for configuring the first mechanical tool to perform the at least one task (Fig.1, pg.3, lines 28-35, a printer 2a and a printer 2b which have the same configuration. Hereinafter, the printers 2a and 2b will be collectively referred to as the printer 2. In the following, the setting value set in the printer 2a is also set in the printer 2b, that is, the case of cloning. In addition, the printer 2 (in the present embodiment, the printer 2a), which is the setting source for cloning setting values, is also referred to as a cloning parent machine, and the printer 2 (in the present embodiment, the printer 2b) that is the setting destination for cloning setting values. ) Is also called a cloning machine. Further, the operation mode of the printer 2a serving as the cloning source is set as the cloning parent mode, and the operation mode of the printer 2b serving as the cloning destination is set as the cloning mode.); and 

Iwasaki do not clearly teach motorized mechanical tool and mechanical task.
Peneau teaches motorized mechanical tool and mechanical task (pg.2, lines 5-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Peneau to Iwasaki to provide containing a table indexed by the identifiers of the tools and recording statistics of use of each tool, including the number of duplications. In this way, the user can manage a set of tools and know their respective uses. Considering claim 34, 40, Pineau teaches wherein the electronic tool comprises a smart phone.
Considering claim 35, Iwasaki teaches a method for copying at least one settings from a first mechanical tool configured to perform at least one task to a second mechanical tool wherein the at least one setting is selected and stored in the first mechanical tool by manual entry using at least one key on the first mechanical tool, comprising:
 interfacing with the first mechanical tool () and the second mechanical tool () via at least one of a wired or wireless interface (abstract); 
reading at least one setting from the first mechanical tool via the wired or wireless interface (Fig.1, pg.3, lines 28-35, a printer 2a and a printer 2b which have the same configuration. Hereinafter, the printers 2a and 2b will be collectively referred to as the printer 2. In the following, the setting value set in the printer 2a is also set in the printer 2b, that is, the 
copying the at least one setting to the second mechanical tool via the wired or wireless interface (pg.3, lines 28-35, pg.6, lines 36-42, automatically perform a wireless connection between the printer 2a and the printer 2b on a one to-one basis until the cloning setting value file is transmitted from the printer 2a to the printer 2b and reflected on the printer 2b); 
wherein at least one setting configures the second mechanical tool to perform at least one task (pg.3, lines 28-35, pg.6, lines 36-42).
Iwasaki do not clearly teach motorized mechanical tool and mechanical task.
Peneau teaches motorized mechanical tool and mechanical task (pg.2, lines 5-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Peneau to Iwasaki to provide containing a table indexed by the identifiers of the tools and recording statistics of use of each tool, including the number of duplications. In this way, the user can manage a set of tools and know their respective uses. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641